Citation Nr: 0801083	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-22 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic muscular 
strain, cervical spine, superimposed on degenerative 
stiffness. 

2.  Entitlement to service connection for mesocardia. 

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for chronic muscular strain, cervical spine, 
superimposed on degenerative stiffness. 

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for chronic muscular strain, thoracic spine, 
superimposed on degenerative stiffness. 

5.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for loss of the right lung. 

6.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for depression. 

7.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for chronic synovitis, right wrist. 

8.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a right leg disorder. 

9.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a left leg disorder. 

10.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1976 and from October 1976 to October 1979.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision by the Portland, Oregon, Regional Office (RO), which 
denied compensation under 38 U.S.C.A. § 1151 for chronic 
muscular strain in the cervical spine, superimposed on 
degenerative stiffness, chronic muscular strain in the 
thoracic spine, superimposed on degenerative stiffness, loss 
of the right lung, depression, chronic synovitis in the right 
wrist, a right leg disorder, and a left leg disorder.  The RO 
also denied the veteran's claims of entitlement to service 
connection for chronic muscular strain in the cervical spine, 
superimposed on degenerative stiffness, mesocardia, and 
entitlement to special monthly pension.  The veteran 
perfected a timely appeal to that decision.  

The veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) in August 2005.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  At the time of the accident on October 15, 1998, the 
veteran was returning from a job in drug counseling back to 
his residence at the VA domiciliary; he was not undergoing 
hospital care, medical or surgical treatment, or examination 
furnished by VA, and was not undergoing training and 
rehabilitative services as part of an approved rehabilitative 
program under Chapter 31 or in a compensated work therapy 
program under 38 U.S.C.A. § 1718.  

2.  On August 25, 2005, at the DRO hearing, and prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew the appeal of the issues of entitlement to service 
connection for chronic muscular strain, cervical spine, 
superimposed on degenerative stiffness, service connection 
for mesocardia, and entitlement to SMP.  


CONCLUSIONS OF LAW

1.  Compensation under 38 U.S.C.A. § 1151 for chronic 
muscular strain in the cervical spine, superimposed on 
degenerative stiffness, chronic muscular strain in the 
thoracic spine, superimposed on degenerative stiffness, loss 
of the right lung, depression, chronic synovitis in the right 
wrist, a right leg disorder, and a left leg disorder is not 
warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2007).  

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to service 
connection for chronic muscular strain, cervical spine, 
superimposed on degenerative stiffness, service connection 
for mesocardia, and entitlement to SMP.  38 U.S.C.A. 
§ 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  


The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

In this case, VA satisfied its duty to notify by means of 
letters dated in October 2001 and February 2003 from the RO 
to the veteran which was issued prior to the initial RO 
decision in August 2003.  Those letters informed the veteran 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
April 2005 SOC and the September 2005 SSOC each provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  


As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board believes that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
notes that the appellant's attorney has indicated, in 
numerous pleadings filed in this case, full knowledge of such 
provisions.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, given that he has 
been provided all the criteria necessary for establishing 
entitlement to compensation benefits, and considering that 
the veteran is represented by a highly qualified service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  



II.  Legal Criteria.

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, or examination upon which the claim is 
based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability. Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c) (1).  

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  In order for 
additional disability to be compensable under 38 U.S.C.A. 
§ 1151, the additional disability must have been the result 
of injury that was part of the natural sequence of cause and 
effect flowing directly from the actual provision of 
"hospital care, medical or surgical treatment, or 
examination" furnished by VA and that such additional 
disability was directly caused by that VA activity.  Id at 
101.  

In the Loving case, the veteran was undergoing a VA 
examination when a metal ceiling grate or panel fell on him.  
In that case, the Court held that the claimed knee injury 
resulting from the fallen grate was coincidental to the 
examination, and not caused by it, and concluded that the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
"lies beyond the ambit of section 1151."  Loving, 19 Vet. 
App. at 100-101.  In support of its conclusion in the Loving 
case, the Court made reference to the case of Sweitzer v. 
Brown, 5 Vet. App. 503 (1993), in which the Court had 
affirmed a Board decision which denied 38 U.S.C.A. § 1151 
benefits for a veteran who had claimed that, while he was 
waiting for a VA examination, an unidentified patient in a 
motorized wheelchair struck the claimant in the lower torso, 
and knocked him to the ground.  The Court, in Sweitzer, held 
that 38 U.S.C.A. § 1151 contemplated recovery only for 
disability resulting from the examination itself, and not for 
disability sustained while merely waiting in the building for 
an examination.  

In Sweitzer, the Court emphasized that 38 U.S.C.A. § 1151 
"does not address disabilities that are merely coincidental 
with the receipt of VA treatment or which are not the result 
of actions by the VA." Id. at 505.  The Court noted that the 
legislative history reinforced the conclusion that 
compensation under 38 U.S.C. § 1151 is to be awarded only for 
an increase in disability that is the result of action by VA, 
and not from a coincidental event.  Id.; see also VAOPGCPREC 
7-97 (Jan. 29, 1997) (the provisions of 38 U.S.C.A. § 1151 
effective prior to October 1, 1997, do not cover injuries 
which were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization).  
Although 38 U.S.C.A. § 1151 was amended in 1997 to add the 
element of fault, the intent of Congress to provide 
compensation for disability related to VA treatment or 
examination has not changed.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  

Analysis.

The veteran contends that he has additional disabilities 
resulting from a motor vehicle accident that occurred on 
October 15, 1998, while participating in a state sponsored 
vocational rehabilitation program.  The evidence of record 
establishes that the veteran was a resident at the VA 
Domiciliary in White City, Oregon in October 1998.  On 
October 15, 1998, the veteran was returning to the 
domiciliary from his job with OnTrack, which is part of a 
State Vocational Rehabilitation program, when he became 
involved in a motor vehicle accident.  Private treatment 
records from PMG Doctors Clinic, dated in October 1998, 
reflect an assessment of motor vehicle accident with multiple 
sprain/strain pattern, which is severely aggravating his pre-
existing injuries.  A chart note, dated November 9, 1998, 
reflects an assessment of motor vehicle accident with 
associated sprain/strain of the shoulder, thoracic, lumbar 
and cervical spines.  Following a VA examination in March 
2003, the VA examiner noted that the major issue is the 
serious depression that the veteran may have had prior to the 
accident, but became quite apparent following the accident.  

The veteran asserts that he is entitled to compensation 
pursuant to 38 U.S.C.A. § 1151 for musculoskeletal 
disabilities, a lung disorder, and a psychiatric disorder all 
of which were caused by the motor vehicle accident in which 
he was involved while participating in the vocational 
rehabilitation program.  

The initial question which must be addressed is whether the 
claimed injuries and mental disability were caused by 
hospital care, medical or surgical treatment, or examination 
furnished to the veteran under any law administered by the 
Secretary, either by a VA employee or in a VA facility, or 
was caused by training and rehabilitative services as part of 
an approved rehabilitative program under Chapter 31 or in a 
compensated work therapy program under 38 U.S.C.A. § 1718.  
See 38 U.S.C.A. § 1151; Loving v. Nicholson, 19 Vet. App. 96 
(2005).  

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. at 100.  In order for additional 
disability to be compensable under 38 U.S.C.A. § 1151, the 
additional disability must have been the result of injury 
that was part of the natural sequence of cause and effect 
flowing directly from the actual provision of "hospital care, 
medical or surgical treatment, or examination" furnished by 
VA and that such additional disability was directly caused by 
that VA activity.  Id at 101.  

The Board finds that the veteran's claim lies beyond the 
ambit of 38 U.S.C.A. § 1151.  The evidence of record does not 
demonstrate that the veteran was undergoing hospital care, 
medical or surgical treatment, or examination by a VA 
employee or at a VA facility at the time the additional 
disability was incurred.  The evidence shows that the veteran 
was returning back to the domiciliary from a job program when 
he was involved in the accident occurred.  There is no 
evidence to suggest that the veteran was in the course of 
being provided hospital care, medical or surgical treatment, 
or examination by a VA employee or at a VA facility at the 
time the accident occurred.  There is no evidence to suggest 
that driving to a VA domiciliary was a form of hospital care, 
medical or surgical treatment or examination.  

The veteran and his representative assert that because the 
veteran was a resident of a VA domiciliary, this can be 
considered to be VA hospital care, medical or surgical 
treatment or examination under 38 U.S.C.A. § 1151.  The Board 
finds that this contention has no merit.  The Board has 
reviewed pertinent VA statute and regulations.  As in all 
matters involving statutory interpretation, analysis must 
begin with an examination of the statutory language itself.  
See Sweitzer v. Brown, 5 Vet. App. 503, 504 (1993); see also 
United States v. Hohri, 482 U.S. 64, 69 (1987); Kelly v. 
Robinson, 479 U.S. 36, 43 (1986).  Where the plain meaning of 
a statute is discernible, that "plain meaning must be given 
effect unless a 'literal application of [the] statute will 
produce a result demonstrably at odds with the intention of 
its drafters.'"  Gardner v. Derwinski, 1 Vet. App. 584, 586 
(1991) aff'd, sub nom.  Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd, 115 S. Ct. 552 (1994).  With regard to the 
plain meaning of 38 U.S.C.A. § 1151, the Board finds it 
significant that Congress did not include the term 
"domiciliary care."  Moreover, after examination of the 
statutory and regulatory language, the Board concludes that 
the terms "hospital care" and "domiciliary care" have 
separate meanings.  

Chapter 17 of title 38, United States Code, which governs 
VA's provision of medical services, employs the term 
"hospital care" in several provisions, and defines "hospital 
care" to refer to "medical services rendered in the course of 
the hospitalization."  38 U.S.C. § 1701(5).  38 C.F.R. 
§ 17.30(b) defines "domiciliary care" as the furnishing of a 
home to a veteran, embracing the furnishings of shelter, 
food, clothing, and other comforts of home, including 
necessary medical services.  The term further includes travel 
and incidental expenses pursuant to § 17.143.  It appears 
clear that the terms are intended to have different meanings.  
In view of the distinction between "hospital care" and 
"domiciliary care," both in ordinary parlance and in the 
context of applicable VA laws and regulations, the terms 
simply do not have the same meaning.  The Board notes that 
while it is certainly possible for a veteran to undergo 
medical treatment while a resident at a VA domiciliary, the 
facts in the present case show that the veteran was not 
undergoing medical treatment at the time of the traumatic 
event.  The facts show that the injury, motor vehicle 
accident, was coincidental to residing at a VA domiciliary 
and the injuries were not caused by the actual provision of 
hospital care, medical or surgical treatment or examination 
at the VA domiciliary.  

The veteran's representative also argues that the motor 
vehicle accident occurred when the veteran was participating 
in a job as part of an approved vocational rehabilitation 
program.  Benefits under § 1151 may also be granted for 
disability proximately caused by the provision of training 
and rehabilitation services by VA as part of an approved 
rehabilitation program under 38 U.S.C. Chapter 31, or by 
participation in a program (known as "compensated work 
therapy program") under 38 U.S.C.A. § 1718 (therapeutic and 
rehabilitative activities).  38 U.S.C.A. § 1151(a) (2).  To 
establish that the provision of training and rehabilitation 
services or a compensated work therapy program proximately 
caused a veteran's additional disability or death, it must be 
shown that the veteran's participation in an essential 
activity or function of the training, services, or 
compensated work therapy program provided or authorized by VA 
proximately caused the disability or death.  The veteran must 
have been participating in such training, services, or 
compensated work therapy program provided or authorized by VA 
as part of an approved rehabilitation program under 38 U.S.C. 
chapter 31 or as part of a compensated work therapy program 
under 38 U.S.C.§ 1718.  It need not be shown that VA approved 
that specific activity or function, as long as the activity 
or function is generally accepted as being a necessary 
component of the training, services, or compensated work 
therapy program that VA provided or authorized.  38 C.F.R. 
§ 3.361.  

In the present case, there is no objective evidence that the 
veteran was participating in training and rehabilitation 
services by VA as part of an approved rehabilitation program 
under 38 U.S.C. Chapter 31 when the injury occurred.  An 
approved rehabilitation program under 38 U.S.C. Chapter 31, 
Training and Rehabilitation for Veterans with Service- 
Connected Disabilities, requires a veteran to have a service-
connected disability.  See 38 U.S.C.A. § 3102, Basic 
Entitlement.  In the veteran's case, he does not qualify for 
a Chapter 31 rehabilitation training because he does not have 
any service-connected disabilities.  Thwe parties ave also 
noted that his training had been offered by the State, rather 
than VA.

There is no evidence that the veteran was participating in a 
compensated work therapy program under 38 U.S.C.A. § 1718 at 
the time of the injury. 

The preponderance of the evidence shows that the injury 
occurred when the veteran was returning to a VA domiciliary 
from a job, and the injury did not occur when the veteran was 
undergoing hospital care, medical or surgical treatment, or 
examination furnished by VA, or training or rehabilitative 
services as part of an approved rehabilitative program under 
Chapter 31 or in a compensated work therapy program under 38 
U.S.C.A. § 1718.  Thus, a preponderance of the evidence is 
against the veteran's claim for 38 U.S.C.A. § 1151 
compensation for chronic muscular strain in the cervical 
spine, superimposed on degenerative stiffness, chronic 
muscular strain in the thoracic spine, superimposed on 
degenerative stiffness, loss of the right lung, depression, 
chronic synovitis in the right wrist, a right leg disorder, 
and a left leg disorder.  As the preponderance of the 
evidence weighs against the claims, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


IV.  Legal Analysis-S/C for chronic muscular strain, cervical 
spine, superimposed on degenerative stiffness, service 
connection for mesocardia, and entitlement to SMP.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

In this case, the veteran withdrew his appeal of entitlement 
to service connection for chronic muscular strain, cervical 
spine, superimposed on degenerative stiffness, service 
connection for mesocardia, and entitlement to SMP during the 
DRO hearing held in August 2005.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to those issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal on 
these matters and they are dismissed.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for chronic muscular 
strain in the cervical spine, superimposed on degenerative 
stiffness, chronic muscular strain in the thoracic spine, 
superimposed on degenerative stiffness, loss of the right 
lung, depression, chronic synovitis in the right wrist, a 
right leg disorder, and a left leg disorder is denied.  

The appeal on the claims of entitlement to service connection 
for chronic muscular strain, cervical spine, superimposed on 
degenerative stiffness, service connection for mesocardia, 
and entitlement to SMP is dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


